PAGE, Justice
(dissenting).
I believe that we should reject the stipulation. The respondent’s misconduct is serious and requires greater discipline. An attorney who fails to timely pay employer withholding taxes:
[Essentially converts] to his own use temporarily money belonging to his employees which he withheld from paychecks * * *. [T]he failure to pay employer’s withholding taxes is tantamount to taking employees’ money for the attorney’s own use, breaches the trust established between employer and employee, and calls on governmental resources to enforce compliance with the law by those who are sworn to uphold it.
In re Gurstel, 540 N.W.2d 838, 842 (Minn.1995) (citations and internal quotation marks omitted).